Citation Nr: 1428338	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from May 1986 to May 1990 and from March 2004 to April 2004.  He had additional service with the Air National Guard of Alaska from May 1990 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a Travel Board hearing in September 2011.  This case was previously before the Board in February 2012 and in July 2013, when the Board remanded the current issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 5, 2014 written statement, the Veteran's representative notified VA that the Veteran was scheduled for a doctor's appointment on March 24, 2014.  The representative asked VA to hold the record open until at least April 15, 2014 and indicated that the doctor "will be able to provide a Nexus statement that will show a connection to service."

In an April 25, 2014 letter, the Board notified the Veteran that the record would be held open for an additional 30 days from the date of that letter to allow for the submission of additional evidence and/or argument with a waiver of initial AOJ consideration.  Thereafter, no response was received from either the Veteran or his representative.

It is unclear whether the Veteran's March 24, 2014 doctor's appointment involved a VA or private treatment provider; nevertheless, the report of such appointment is pertinent evidence which is outstanding, and must be secured.  Furthermore, any existing reports of VA treatment are constructively of record, are likely to contain pertinent information, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  After securing necessary releases, the AOJ should obtain all treatment records pertaining to the Veteran from any treatment provider who has diagnosed or treated him for a right knee disability since his discharge from service (to include the report of his March 24, 2014 doctor's appointment, if this was conducted by a private treatment provider).  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  The AOJ must also secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disability (to include the report of his March 24, 2014 doctor's appointment, if this was conducted by a VA treatment provider).  If any records are unavailable, the reason must be explained for the record.

2.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issue on appeal.  If the issue on appeal remains denied, the AOJ should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

